DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morchon et al. US Patent Pub. US 20170238176 A1 (hereinafter Morchon) in view of Rashid, US Patent Pub. US 20100280968 A1 (hereinafter Rashid) in view of Sinha et al, US Patent Pub. US 20170124842 A1 (hereinafter Sinha).

Claim 1
Morchon teaches a system comprising: a processor (Morchon, Para [0100] - - A processor.); a building control stored in memory and executable by the processor to (Morchon, Para [0053-54], [0100] - - A smart building site controller/”building control” using software stored in memory run using hardware/processor.): identify an entity at a location based on sensor data collected at the location (Morchon, Para [0072] - - Using a near field communication reader/sensor to read a unique ID of a controller of a user/”identify an entity” in a building/location.); query a data store to identify one or more roles associated with the entity (Morchon, Para [0024], [0055] - - Accessing/querying a database/”data store” to identify roles associated with a user/entity.); automatically adjust a building setting to change a physical condition within the predefined geographical limits. (Morchon, Para [0027], [0029] - - Controlling/modifying devices associated with the building/”predefined geographical limits” to change lighting systems/”physical conditions” based on the role for the user/entity.)
But Morchon fails to specify identify one or more predefined geographical limits for the entity within a building based on the identified one or more roles for the entity.
However, Rashid teaches identify one or more predefined geographical limits for the entity within a building based on the identified one or more roles for the entity. (Rashid, Para [0026-29] - - Minimum possible clearance levels define the access clearance to certain spaces/”predefined geographical limits” based on the layout of areas in the facility/building and the user’s/entity personal clearance level/”Identified roles for the entity”.)
Morchon and Rashid are analogous art because they are from the same field of endeavor.  They relate to location tracking and access permission systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above location tracking and access permission system, as taught by Morchon, and incorporating the graphic layout display including user access clearance limits, as taught by Rashid.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve time efficiency in obtaining directions by incorporating the graphic layout display including user access clearance limits, as suggested by Rashid (Para [0005]).
But the combination of Morchon and Rashid fails to specify one or more entity preferences associated with the entity; and the building setting adjustment being selected based on the one or more entity preferences identified in association with the entity.
However, Sinha teaches one or more entity preferences associated with the entity; and the building setting adjustment being selected based on the one or more entity preferences identified in association with the entity. (Sinha, Para [0147] - - Occupant/entity preferences associated with the occupant/entity to change or operate features/“building setting adjustment” of a control device.)
Morchon, Rashid, and Sinha are analogous art because they are from the same field of endeavor.  They relate to facility control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating the occupant preferences associated with the occupant to change or operate features of a control device, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an identified occupant to change environmental conditions to suit their preferred conditions by using occupant preferences associated with the occupant to change or operate features of a control device, as suggested by Sinha (Para [0140]).

Claim 2
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Rashid further teaches access a graph that defines a topology of areas in the building (Rashid, Para [0026-28] - - Graphic display/graph that defines the layout/topology of areas in the facility/building.); and identify the one or more predefined geographical limits for the entity within the location based on the graph and the identified one or more roles for the entity. (Rashid, Para [0027], [0029] - - Minimum possible clearance levels define the access clearance to certain spaces/”predefined geographical limits” based on the layout of areas in the location and the user’s/entity personal clearance level/”Identified roles for the entity”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location tracking and access permission system, as taught by Morchon, Rashid, and Sinha, and further incorporating the graphic layout display including user access clearance limits, as taught by Rashid.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve time efficiency in obtaining directions by incorporating the graphic layout display including user access clearance limits, as suggested by Rashid (Para [0005]).

Claim 3
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Sinha further teaches to identify a calendar appointment stored in the memory in association with the entity, the calendar appointment being further associated in the memory with a room in the building, wherein automatically adjusting the building setting includes adjusting an environmental condition within the room. (Sinha, Para [0105], [0147], [0204] - - Identifying a calendar appointment stored in calendar application/memory in association with the occupant/entity that is associated with a room in the building, and automatically adjusting environmental conditions in the room.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating identifying a calendar appointment stored in calendar application in association with the occupant that is associated with a room in the building, and automatically adjusting environmental conditions in the room, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to change environmental conditions to suit an identified occupant’s preferred conditions by identifying a calendar appointment stored in calendar application in association with the occupant that is associated with a room in the building, and automatically adjusting environmental conditions in the room, as suggested by Sinha (Para [0140]).

Claim 4
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Sinha further teaches the building control automatically adjusts the building setting by adjusting a temperature setting within the room, the temperature setting being selected based on the one or more entity preferences. (Sinha, [0095], [0146-147] - - The building management system controller adjusts a temperature setting in a room according to an occupant’s/entity preferences.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating the building management system controller adjusting a temperature setting in a room according to an occupant’s preferences, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to change environmental conditions to suit an identified occupant’s preferred conditions by the building management system controller adjusting a temperature setting in a room according to an occupant’s preferences, as suggested by Sinha (Para [0140]).

Claim 6
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
The combination of Morchon, Rashid, and Sinha further teaches the building control automatically adjusts the building setting by adjusting lighting within the room. (Morchon, Para [0008-10], [0029], [0053-54] - - The smart building site controller/”building control” automatically configures/adjusts the lighting systems/”environmental conditions” of the structure.)
Sinha further teaches the lighting adjustment being selected based on the one or more entity preferences. (Sinha, Para [0147] - - Occupant/entity preferences associated with the occupant/entity to change or operate features/“building setting adjustment” of a control device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon, Rashid, and Sinha, and further incorporating the occupant preferences associated with the occupant to change or operate features of a control device, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an identified occupant to change environmental conditions to suit their preferred conditions by using occupant preferences associated with the occupant to change or operate features of a control device, as suggested by Sinha (Para [0140]).

Claim 7
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
The combination of Morchon, Rashid, and Sinha further teaches the entity comprises identifying the entity using biometric input data from one or more sensors. (Morchon, Para [0070-71] - - Identifying a user/entity using biometric attributes/”input data from sensors”.)

Claim 8
Morchon teaches a method comprising: identifying an entity at a location based on sensor data collected at the location (Morchon, Para [0072] - - Using a near field communication reader/sensor to read a unique ID of a controller of a user/”identify an entity” in a building/location.); querying a data store to identify one or more roles associated with the entity (Morchon, Para [0024], [0055] - - Accessing/querying a database/”data store” to identify roles associated with a user/entity.); automatically adjusting a building setting to change a physical condition within the predefined geographical limits. (Morchon, Para [0027], [0029] - - Controlling/modifying devices associated with the building/”predefined geographical limits” to change lighting systems/”physical conditions” based on the role for the user/entity.)
But Morchon fails to specify identifying one or more predefined geographical limits for the entity within a building based on the identified one or more roles for the entity.
However, Rashid teaches identifying one or more predefined geographical limits for the entity within a building based on the identified one or more roles for the entity. (Rashid, Para [0026-29] - - Minimum possible clearance levels define the access clearance to certain spaces/”predefined geographical limits” based on the layout of areas in the facility/building and the user’s/entity personal clearance level/”Identified roles for the entity”.)
Morchon and Rashid are analogous art because they are from the same field of endeavor.  They relate to location tracking and access permission systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above location tracking and access permission system, as taught by Morchon, and incorporating the graphic layout display including user access clearance limits, as taught by Rashid.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve time efficiency in obtaining directions by incorporating the graphic layout display including user access clearance limits, as suggested by Rashid (Para [0005]).
But the combination of Morchon and Rashid fails to specify one or more entity preferences associated with the entity; the building setting adjustment being selected based on the one or more entity preferences identified in association with the entity.
However, Sinha teaches one or more entity preferences associated with the entity; the building setting adjustment being selected based on the one or more entity preferences identified in association with the entity. (Sinha, Para [0147] - - Occupant/entity preferences associated with the occupant/entity to change or operate features/“building setting adjustment” of a control device.)
Morchon, Rashid, and Sinha are analogous art because they are from the same field of endeavor.  They relate to facility control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating the occupant preferences associated with the occupant to change or operate features of a control device, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an identified occupant to change environmental conditions to suit their preferred conditions by using occupant preferences associated with the occupant to change or operate features of a control device, as suggested by Sinha (Para [0140]).

Claim 9
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Rashid further teaches accessing a graph that defines a topology of areas in the building; and identifying the one or more predefined geographical limits for the entity within the location based on the graph and the identified one or more roles for the entity. (Rashid, Para [0027], [0029] - - Minimum possible clearance levels define the access clearance to certain spaces/”predefined geographical limits” based on the layout of areas in the location and the user’s/entity personal clearance level/”Identified roles for the entity”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location tracking and access permission system, as taught by Morchon, Rashid, and Sinha, and further incorporating the graphic layout display including user access clearance limits, as taught by Rashid.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve time efficiency in obtaining directions by incorporating the graphic layout display including user access clearance limits, as suggested by Rashid (Para [0005]).

Claim 10
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Sinha further teaches identifying a calendar appointment stored in the memory in association with the entity, the calendar appointment being further associated in the memory with a room in the building, wherein automatically adjusting the building setting includes adjusting an environmental condition within the room. (Sinha, Para [0105], [0147], [0204] - - Identifying a calendar appointment stored in calendar application/memory in association with the occupant/entity that is associated with a room in the building, and automatically adjusting environmental conditions in the room.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating identifying a calendar appointment stored in calendar application in association with the occupant that is associated with a room in the building, and automatically adjusting environmental conditions in the room, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to change environmental conditions to suit an identified occupant’s preferred conditions by identifying a calendar appointment stored in calendar application in association with the occupant that is associated with a room in the building, and automatically adjusting environmental conditions in the room, as suggested by Sinha (Para [0140]).

Claim 11
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Sinha further teaches adjusting a temperature setting within the room, the temperature setting being selected based on the one or more entity preferences. (Sinha, [0095], [0146-147] - - The building management system controller adjusts a temperature setting in a room according to an occupant’s/entity preferences.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating the building management system controller adjusting a temperature setting in a room according to an occupant’s preferences, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to change environmental conditions to suit an identified occupant’s preferred conditions by the building management system controller adjusting a temperature setting in a room according to an occupant’s preferences, as suggested by Sinha (Para [0140]).

Claim 13
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
The combination of Morchon, Rashid, and Sinha further teaches adjusting lighting within the room. (Morchon, Para [0008-10], [0029], [0053-54] - - The smart building site controller/”building control” automatically configures/adjusts the lighting systems/”environmental conditions” of the structure.)
Sinha further teaches the lighting adjustment being selected based on the one or more entity preferences. (Sinha, Para [0147] - - Occupant/entity preferences associated with the occupant/entity to change or operate features/“building setting adjustment” of a control device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon, Rashid, and Sinha, and further incorporating the occupant preferences associated with the occupant to change or operate features of a control device, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an identified occupant to change environmental conditions to suit their preferred conditions by using occupant preferences associated with the occupant to change or operate features of a control device, as suggested by Sinha (Para [0140]).

Claim 14
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
The combination of Morchon, Rashid, and Sinha further teaches identifying the entity comprises identifying the entity using biometric input data from one or more sensors. (Morchon, Para [0070-71] - - Identifying a user/entity using biometric attributes/”input data from sensors”.)

Claim 15
Morchon teaches one or more non-transitory computer-readable storage media storing computer-executable instructions for executing a computer process (Morchon, Para [0042] - - Non-transitory computer readable media storing a computer executable program for a computer process.), the computer process comprising: identifying an entity at a location based on sensor data collected at the location (Morchon, Para [0072] - - Using a near field communication reader/sensor to read a unique ID of a controller of a user/”identify an entity” in a building/location.); querying a data store to identify one or more roles associated with the entity (Morchon, Para [0024], [0055] - - Accessing/querying a database/”data store” to identify roles associated with a user/entity.); automatically adjusting a building setting to change a physical condition within the predefined geographical limits. (Morchon, Para [0027], [0029] - - Controlling/modifying devices associated with the building/”predefined geographical limits” to change lighting systems/”physical conditions” based on the role for the user/entity.)
But Morchon fails to specify identifying one or more predefined geographical limits for the entity within a building based on the identified one or more roles for the entity.
However, Rashid teaches identifying one or more predefined geographical limits for the entity within a building based on the identified one or more roles for the entity. (Rashid, Para [0026-29] - - Minimum possible clearance levels define the access clearance to certain spaces/”predefined geographical limits” based on the layout of areas in the facility/building and the user’s/entity personal clearance level/”Identified roles for the entity”.)
Morchon and Rashid are analogous art because they are from the same field of endeavor.  They relate to location tracking and access permission systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above location tracking and access permission system, as taught by Morchon, and incorporating the graphic layout display including user access clearance limits, as taught by Rashid.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve time efficiency in obtaining directions by incorporating the graphic layout display including user access clearance limits, as suggested by Rashid (Para [0005]).
But the combination of Morchon and Rashid fails to specify one or more entity preferences associated with the entity; the building setting adjustment being selected based on the one or more entity preferences identified in association with the entity.
However, Sinha teaches one or more entity preferences associated with the entity; the building setting adjustment being selected based on the one or more entity preferences identified in association with the entity. (Sinha, Para [0147] - - Occupant/entity preferences associated with the occupant/entity to change or operate features/“building setting adjustment” of a control device.)
Morchon, Rashid, and Sinha are analogous art because they are from the same field of endeavor.  They relate to facility control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating the occupant preferences associated with the occupant to change or operate features of a control device, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an identified occupant to change environmental conditions to suit their preferred conditions by using occupant preferences associated with the occupant to change or operate features of a control device, as suggested by Sinha (Para [0140]).

Claim 16
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Rashid further teaches accessing a graph that defines a topology of areas in the building; and
identifying the one or more predefined geographical limits for the entity within the location based on the graph and the identified one or more roles for the entity. (Rashid, Para [0027], [0029] - - Minimum possible clearance levels define the access clearance to certain spaces/”predefined geographical limits” based on the layout of areas in the location and the user’s/entity personal clearance level/”Identified roles for the entity”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location tracking and access permission system, as taught by Morchon, Rashid, and Sinha, and further incorporating the graphic layout display including user access clearance limits, as taught by Rashid.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve time efficiency in obtaining directions by incorporating the graphic layout display including user access clearance limits, as suggested by Rashid (Para [0005]).

Claim 17
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Sinha further teaches identifying a calendar appointment stored in the memory in association with the entity, the calendar appointment being further associated in the memory with a room in the building, wherein automatically adjusting the building setting includes adjusting an environmental condition within the room. (Sinha, Para [0105], [0147], [0204] - - Identifying a calendar appointment stored in calendar application/memory in association with the occupant/entity that is associated with a room in the building, and automatically adjusting environmental conditions in the room.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating identifying a calendar appointment stored in calendar application in association with the occupant that is associated with a room in the building, and automatically adjusting environmental conditions in the room, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to change environmental conditions to suit an identified occupant’s preferred conditions by identifying a calendar appointment stored in calendar application in association with the occupant that is associated with a room in the building, and automatically adjusting environmental conditions in the room, as suggested by Sinha (Para [0140]).

Claim 18
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
Sinha further teaches adjusting a temperature setting within the room, the temperature setting being selected based on the one or more entity preferences. (Sinha, [0095], [0146-147] - - The building management system controller adjusts a temperature setting in a room according to an occupant’s/entity preferences.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon and Rashid, and further incorporating the building management system controller adjusting a temperature setting in a room according to an occupant’s preferences, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to change environmental conditions to suit an identified occupant’s preferred conditions by the building management system controller adjusting a temperature setting in a room according to an occupant’s preferences, as suggested by Sinha (Para [0140]).

Claim 20
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
The combination of Morchon, Rashid, and Sinha further teaches adjusting lighting within the room. (Morchon, Para [0008-10], [0029], [0053-54] - - The smart building site controller/”building control” automatically configures/adjusts the lighting systems/”environmental conditions” of the structure.)
Sinha further teaches the lighting adjustment being selected based on the one or more entity preferences. (Sinha, Para [0147] - - Occupant/entity preferences associated with the occupant/entity to change or operate features/“building setting adjustment” of a control device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon, Rashid, and Sinha, and further incorporating the occupant preferences associated with the occupant to change or operate features of a control device, as taught by Sinha.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an identified occupant to change environmental conditions to suit their preferred conditions by using occupant preferences associated with the occupant to change or operate features of a control device, as suggested by Sinha (Para [0140]).


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morchon et al. US Patent Pub. US 20170238176 A1 (hereinafter Morchon) in view of Rashid, US Patent Pub. US 20100280968 A1 (hereinafter Rashid) in view of Sinha et al, US Patent Pub. US 20170124842 A1 (hereinafter Sinha) as applied to Claims 1-4, 6-11, 13-18, and 20 above, and in further view of Rawls-Meehan, US Patent Pub. US 20100231421 A1 (hereinafter Rawls-Meehan).

Claim 5
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
But the combination of Morchon, Rashid, and Sinha fails to specify the building control automatically adjusts the building setting by adjusting a chair configuration within the room, the chair configuration being selected based on the one or more entity preferences. 
However, Rawls-Meehan teaches the building control automatically adjusts the building setting by adjusting a chair configuration within the room, the chair configuration being selected based on the one or more entity preferences. (Rawls-Meehan, Para [0043], [0049], [0157-158] - - A facility/building control adjusts a chair configuration within a room based on user/entity preferences.)
Morchon, Rashid, Sinha, and Rawls-Meehan are analogous art because they are from the same field of endeavor.  They relate to facility control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon, Rashid, and Sinha, and further incorporating the facility control adjusts a chair configuration within a room based on user preferences, as taught by Rawls-Meehan.  
One of ordinary skill in the art would have been motivated to do this modification in order to adapt furniture to events, states, or attributes of the environment of the adjustable furniture by having the facility control adjust a chair configuration within a room based on user preferences, as suggested by Rawls-Meehan (Para [0041]).

Claim 12
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
But the combination of Morchon, Rashid, and Sinha fails to specify adjusting a chair configuration within the room, the chair configuration being selected based on the one or more entity preferences.
However, Rawls-Meehan teaches adjusting a chair configuration within the room, the chair configuration being selected based on the one or more entity preferences. (Rawls-Meehan, Para [0043], [0049], [0157-158] - - A facility/building control adjusts a chair configuration within a room based on user/entity preferences.)
Morchon, Rashid, Sinha, and Rawls-Meehan are analogous art because they are from the same field of endeavor.  They relate to facility control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon, Rashid, and Sinha, and further incorporating the facility control adjusts a chair configuration within a room based on user preferences, as taught by Rawls-Meehan.  
One of ordinary skill in the art would have been motivated to do this modification in order to adapt furniture to events, states, or attributes of the environment of the adjustable furniture by having the facility control adjust a chair configuration within a room based on user preferences, as suggested by Rawls-Meehan (Para [0041]).

Claim 19
The combination of Morchon, Rashid, and Sinha teaches all the limitations of the base claims as outlined above.  
But the combination of Morchon, Rashid, and Sinha fails to specify adjusting a chair configuration within the room, the chair configuration being selected based on the one or more entity preferences.
However, Rawls-Meehan teaches adjusting a chair configuration within the room, the chair configuration being selected based on the one or more entity preferences. (Rawls-Meehan, Para [0043], [0049], [0157-158] - - A facility/building control adjusts a chair configuration within a room based on user/entity preferences.)
Morchon, Rashid, Sinha, and Rawls-Meehan are analogous art because they are from the same field of endeavor.  They relate to facility control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above location facility control system, as taught by Morchon, Rashid, and Sinha, and further incorporating the facility control adjusts a chair configuration within a room based on user preferences, as taught by Rawls-Meehan.  
One of ordinary skill in the art would have been motivated to do this modification in order to adapt furniture to events, states, or attributes of the environment of the adjustable furniture by having the facility control adjust a chair configuration within a room based on user preferences, as suggested by Rawls-Meehan (Para [0041]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saint Clair et al. Patent Pub. 2012/0166642 A1 relates to claims 1-4, 6-11, 13-18, and 20 regarding access control, permissions, environmental control, biometric identifiers, and user roles.
Shrivastava et al. Patent Pub. 2015/0116811 A1 relates to claims 1-4, 6-11, 13-18, and 20 regarding access control, permissions, environmental control, and user roles.
Hurewitz Patent Pub. 2019/0238358 A1 relates to claims 1-4, 6-11, 13-18, and 20 regarding access control, permissions, environmental control, and user roles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119